1                                                       THE HONORABLE MARSHA J. PECHMAN
2

3

4

5
                                 UNITED STATES DISTRICT COURT
6                               WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
7
          A.B., by and through her next friend Cassie       No. 14-cv-01178-MJP
8         Cordell Trueblood, et al.

9                Plaintiffs,                                ORDER GRANTING STIPULATED
                                                            MOTION FOR ATTORNEYS’ FEES
10                        v.                                AND COSTS
11        Washington State Department of Social and
          Health Services, et al.,
12

13              Defendants.

14
             This matter comes before the Court upon the Parties’ Stipulated Motion for Attorneys’
15
     Fees and Costs.
16
             THE COURTS FINDS that the attorneys’ fees and costs reflected in the Parties’
17
     Stipulated Motion for Attorney’s Fees and Costs are reasonable and compensable under 42
18
     U.S.C. § 1988.
19
             IT IS HEREBY ORDERED that Defendants shall, within ten days of the date of this
20
     order, pay to Plaintiffs’ counsel the sum of $149,287.50 in attorney’s fees, and $1,193.38 in
21   costs, for a total of $150,480.88.
22
     //
23   //
     //
24   //
     //

     Order Granting Stipulated Motion
     for Attorney’s Fees and Costs
     C14-1178 MJP
     Page 1 of 2
1           Dated this _14th_ day of __November__, 2019.
2

3

4

5
                                              A
                                              Marsha J. Pechman
                                              United States Senior District Judge
6

7

8
     Presented by:
9
     /s/ Nicholas Williamson                       /s/ Kimberly Mosolf
10   Nicholas A. Williamson, WSBA No. 44470        David R. Carlson, WSBA No. 35767
     Randy Head, WSBA No. 48039                    Kimberly Mosolf, WSBA No. 49548
11   Jessica Erickson, WSBA No. 43024              Disability Rights Washington
     Office of the Attorney General                315 Fifth Avenue South, Suite 850
12   7141 Cleanwater Drive SW                      Seattle, WA 98104
     P.O. Box 40124                                (206) 324-1521
13   Olympia, WA 98504-0124                        davidc@dr-wa.org
     (360) 586-6565                                kimberlym@dr-wa.org
14   NicholasW1@atg.wa.gov
     SarahC@atg.wa.gov
15   AmberL1@atg.wa.gov                            /S/Christopher Carney
                                                   Christopher Carney, WSBA No. 30325
16
     Attorneys for Defendants                      Carney Gillespie Isitt PLLP
17                                                 600 1st Avenue, Suite LL08
                                                   Seattle, Washington 98104
18                                                 (206) 445-0212
                                                   Christopher.Carney@cgilaw.com
19
                                                   Attorneys for Plaintiffs
20

21

22

23

24


     Order Granting Stipulated Motion
     for Attorney’s Fees and Costs
     C14-1178 MJP
     Page 2 of 2
